Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered October 11, 2005, convicting defendant, upon his plea of guilty, of six counts of burglary in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea. The record establishes the voluntariness of the plea, and there is nothing in the record to cast doubt on defendant’s mental competency (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 *305[1999]; People v Morgan, 87 NY2d 878 [1995]). Defendant was completely lucid and coherent throughout the plea and sentencing proceedings, and the fact that his presentence report indicated that he had been diagnosed with bipolar disorder and treated with medication did not obligate the court to order a psychiatric examination.
Defendant received effective assistance of counsel under the state and federal standards in connection with his plea and sentencing (see People v Ford, 86 NY2d 397, 404 [1995]). As noted, there is nothing in the record to suggest that counsel should have requested a competency examination. Concur— Lippman, P.J., Tom, Nardelli, Gonzalez and Kavanagh, JJ.